Citation Nr: 0832405	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as secondary to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to December 
1959.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bladder cancer, 
claimed as secondary to exposure to ionizing radiation.  


FINDINGS OF FACT

The competent medical evidence shows that the veteran's 
bladder cancer was not incurred in or aggravated by his 
active service, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

Service connection for bladder cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including malignant 
tumors, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases, 
including cancer of the urinary tract, which may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(xv).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war of Japan during World War II 
resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; presence 
on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or the area identified 
as K25 at Oak Ridge, Tennessee; and exposure to ionizing 
radiation in the performance of duty related to Long Shot, 
Milrow, or Cannikin underground nuclear tests before January 
1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii) (2007). 

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include urinary bladder cancer.  38 C.F.R. 
§ 3.311(b)(2)(xiii).  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence that supports that 
finding.  38 C.F.R. § 3.311(b)(4).  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest five years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure.  
38 C.F.R. § 38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran asserts that he suffers from bladder cancer due 
to exposure to ionizing radiation while serving as a weapons 
fusing systems specialist responsible for maintaining nuclear 
material for use in atomic bombs.  However, there is no 
evidence of record that the veteran was an onsite participant 
in atmospheric nuclear weapons testing.  Nor is there any 
indication that he took part in any other "radiation risk 
activity" outlined in 38 C.F.R. § 3.309(d)(3).  Therefore, 
the level of the veteran's radiation exposure has to be 
documented, provided that he has been diagnosed with a 
disease enumerated in 38 C.F.R. § 3.309(d)(2).  

The veteran's service medical records, including the May 1956 
enlistment and November 1959 separation examinations, are 
negative for any complaints, symptoms, or diagnoses 
attributable to bladder cancer.  

The veteran maintains that he sought medical treatment in 
1965 for blood in his urine, which he contends was an early 
symptom of bladder cancer.  However, the veteran has not 
provided any medical evidence to support that contention.  
Nor has he provided VA with any information that would enable 
VA to request such information on his behalf.  To the 
contrary, in an April 2006 letter, the veteran expressly 
indicated that he had no other information or evidence to 
give VA to substantiate his claim.  Consequently, any 
additional information that may have been elicited in support 
of the veteran's claim has not been not obtained because of 
his failure to cooperate.  The Board reminds the veteran that 
the duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

The first medical evidence of record pertaining to bladder 
cancer and related symptoms is dated in September 1996.  At 
that time, a sonogram revealed a tumor in the bladder.  A 
subsequent cystoscopy resulted in a diagnosis of transitional 
cell carcinoma.  The veteran underwent transurethral 
resection of the bladder to remove the tumor, followed by 
laser treatment and placement of a urethral stent.  In 
October 1996, the stent was removed after the veteran 
reported bladder spasm and pain.  Cystoscopic examinations in 
October 1996 and December 1996 were negative for any 
malignant tumors of the bladder.  The veteran's private and 
VA medical records thereafter show that he has continued to 
have periodic cystoscopic examinations, which have also been 
negative for malignant bladder tumors.

The veteran's diagnosed bladder cancer constitutes a cancer 
of the urinary tract, one of the diseases listed at 38 C.F.R. 
§ 3.309(d)(2)(xv).  Thus, in order to be entitled to service 
connection on that basis, his bladder cancer must be 
determined by the VA Under Secretary of Health to be related 
to ionizing radiation exposure while in service, or otherwise 
to be linked medically to ionizing radiation exposure while 
in service.

Records before the Board show exposure to ionizing radiation.  
According to May 2006 and July 2006 letters from the 
Headquarters Air Force Medical Support Agency, Radiation 
Protection Division (HQ AFMSA/SGPR), the Air Force Safety 
Center determined, based on a review of the veteran's records 
and those of similarly exposed personnel, that the veteran's 
maximum dose of ionizing radiation for work conducted between 
1956 and 1959 was 2.4 rem total effective dose equivalent.  
It was further estimated that his maximum extremity dose to 
the hands and forearms was 16 rem during that period.  

The dose estimates provided by the Air Force Safety Center 
were forwarded for review by VA's Chief Public Health and 
Environmental Hazards Officer (CPHEHO).  In an August 2006 
memorandum, VA's CPHEHO indicated that while the bladder was 
considered to have a moderate comparative susceptibility to 
radiation-induced cancer, the dose estimates provided by the 
Air Force Safety Center yielded a 99 percent credibility that 
there was no reasonable possibility that it was likely as not 
that the veteran's transitional cell carcinoma of the bladder 
was related to exposure to ionizing radiation.  As such, VA's 
CPHEHO concluded that it was unlikely that the veteran's 
bladder cancer could be attributed to exposure to ionizing 
radiation in service.  That opinion was based upon review of 
medical and scientific reports such as the Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V) (1990), 
the Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report dated November 6, 
1988, and Mettler and Upton, Medical Effects of Ionizing 
Radiation (1995).  VA's CPHEHO also calculated the likelihood 
that the veteran's exposure to ionizing radiation was 
responsible for his bladder cancer according to the National 
Institute for Occupational Safety and Health (NIOSH) version 
of the Interactive Radioepidemiological Program (IHEP) 
software program.

In contrast, the veteran's private physician opined in an 
April 2007 letter that "irradiation injury to the bladder 
can precipitate and lead to the development of bladder 
cancers."  The physician thereby concluded that it was 
possible that the veteran's reported exposure to ionizing 
radiation may have been a precipitating factor in the 
development of his bladder cancer.  Significantly, however, 
the physician qualified that opinion by stating that he did 
not know the degree of the veteran's radiation exposure and 
that, in fact, his knowledge of such exposure was wholly 
derived from the veteran's own statements.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the April 2007 private physician's 
opinion is clearly outweighed by the opinion set forth by 
VA's CPHEHO, taking into account the factors listed in 38 
C.F.R. § 3.311(e), and supporting the conclusion by citing to 
"sound scientific evidence" representing the current state 
of medical knowledge.  38 C.F.R. § 3.311(c)(3).  In addition, 
VA's CPHEHO based the opinion on the veteran's individualized 
dose estimate provided by Air Force Safety Center.  38 C.F.R. 
§ 3.311(a)(1).  In contrast, the private physician had no 
knowledge of the veteran's ionizing radiation dose exposure 
in service, and did not reference any "sound scientific 
evidence" to support his opinion.  Instead, the private 
physician based his opinion solely on history as reported by 
the veteran.  As such, it is no more probative than the facts 
alleged by the veteran.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  Speculative in nature, that 
opinion did no more than suggest a possible relationship 
between the veteran's reported radiation exposure and his 
bladder cancer.  As such, the physician's opinion as to the 
relationship between the veteran's bladder cancer and his 
service is of limited probative value.  Where a physician is 
unable to provide a definite casual connection, the opinion 
on the issue constitutes "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993).  
Therefore, the Board finds that the private physician's April 
2007 opinion that relates the veteran's exposure to ionizing 
radiation in service to his bladder cancer is less probative 
because of its speculative nature and because it is based on 
an unknown radiation exposure dose as related by the 
veteran's subjectively reported history.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The veteran's post-service medical records are negative for 
any clinical evidence of bladder cancer until September 1996, 
more than 36 years after the veteran's separation from active 
duty.  In view of the lengthy period without treatment, there 
is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

While the competent medical evidence shows that the veteran 
was diagnosed with bladder cancer in September 1996, the 
weight of the preponderance of the evidence does not show 
that the current bladder cancer was incurred in or aggravated 
during service or is due to exposure to ionizing radiation 
during service.  In addition, while there is a medical 
opinion suggesting that veteran's exposure to ionizing 
radiation may have been a precipitating factor in the 
development of his bladder cancer, that opinion is stated in 
such a speculative manner that it does not serve to show that 
a connection between the veteran's transitional cell 
carcinoma of the bladder and his service is as likely as not.  
Because the weight of the evidence does not show that the 
veteran's bladder cancer is related to his service, the Board 
finds that service connection must be denied.  Furthermore, 
the evidence does not show that any malignant tumor of the 
bladder manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
the Board finds that presumptive service connection is not 
warranted.  38 C.F.R. §§ 3.307, 3.309 (2007).

The Board recognizes the contentions of the veteran as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence that 
any current bladder cancer or related symptomatology began 
during, or are a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bladder cancer, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006, a rating 
decision in September 2006, and a statement of the case in 
February 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for bladder cancer, claimed as secondary 
to exposure to ionizing radiation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


